Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 12/28/2021. Applicant amended claims 1-2, 6-10 and 15-20. Claims 1-20 are presented for examination and based on current examiner’s amendment claims 1-5, 7-8, 10-14 and 19-20, renumbered as 1-14 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 12/28/2021, with respect to claims 1-20 have been fully considered.  The rejection has been withdrawn based on the current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Michael Fogarty (Reg. No. 36,139).

The application has been amended as follows:
	
The claims have been amended as follows:
Claims: 

1.	(Currently Amended) A power converter for use as one of a plurality of power converters that form parts of a power conversion system, each of the plurality of power converters being configured to perform power conversion on AC power, the power conversion system being connected to a power grid of multi-phase power that is a combination of multiple alternating current sources with mutually different phases, the power converter comprising:
	a power converter circuit configured to perform power conversion between either DC power or AC power and AC power supplied from any of the multiple alternating current sources;
	a setting unit configured to select one of the multiple alternating current sources as a target of the power conversion to be performed by the power converter circuit; and
	a control circuit configured to control operation of the power converter circuit in accordance with selection made by the setting unit, wherein
	one of the plurality of power converters serves as a master device and the rest of the plurality of power converters, other than the power converter serving as the master device, serves as one slave device or a plurality of slave devices, and
	the control circuit is configured to,
when the power converter serves as the master device, suspend the operation of the power converter circuit and output a suspend instruction to the one slave device or the plurality of slave devices based on detecting an error, or
	when the power converter serves as either the one slave device or one of the plurality of slave devices, suspend the operation of the power converter circuit based on receiving the suspend instruction from the master device.

2.	(Previously Presented) The power converter of claim 1, wherein
	the control circuit is configured to share information with the rest of the plurality of power converters, other than the power converter, to control the operation of the power converter circuit in accordance with the information.

3.	(Original) The power converter of claim 2, wherein
	the information includes values measured by a plurality of measuring circuits, each of the plurality of measuring circuits being configured to measure a value representing an electrical characteristic of an associated one of the multiple alternating current sources, and
	the control circuit is configured to control the power converter circuit in accordance with the values measured by the plurality of measuring circuits.

4.	(Original) The power converter of claim 3, wherein
	a signal bus including a plurality of signal lines is electrically connected to each of the plurality of power converters, and
	each of the plurality of measuring circuits is configured to output the measured value to an associated one of the plurality of signal lines.

	the information includes a clock signal for synchronizing operations of the plurality of power converters with each other.

6. 	(Cancelled)

7.	(Currently Amended) A power converter for use as one of a plurality of power converters that form parts of a power conversion system, each of the plurality of power converters being configured to perform power conversion on AC power, the power conversion system being connected to a power grid of multi-phase power that is a combination of multiple alternating current sources with mutually different phases, the power converter comprising:
	a power converter circuit configured to perform power conversion between either DC power or AC power and AC power supplied from any of the multiple alternating current sources;
	a setting unit configured to select one of the multiple alternating current sources as a target of the power conversion to be performed by the power converter circuit; and
	a control circuit configured to control operation of the power converter circuit in accordance with selection made by the setting unit, wherein
	one of the plurality of power converters serves as a master device and the rest of the plurality of power converters, other than the power converter serving as the master device, serves as one slave device or a plurality of slave devices,
	the control circuit is configured to, when the power converter serves as the master device, output a control signal to the one slave device or the plurality of slave devices, and
	the control circuit is configured to, when the power converter serves as the one slave device or one of the plurality of slave devices, control the operation of the power converter circuit in accordance with the control signal supplied from the master device.

8.	(Currently Amended) A power conversion system comprising:
	a plurality of power converters; and
	a signal bus electrically connected to each of the plurality of the power converters,
	each of the plurality of power converters being configured to perform power conversion on AC power, the power conversion system being connected to a power grid of multi-phase power that is a combination of multiple alternating current sources with mutually different phases, 
	a power converter for use as one of the plurality of power converters comprising;
		a power converter circuit configured to perform power conversion between either DC power or AC power and AC power supplied from any of the multiple alternating current sources;
		a setting unit configured to select one of the multiple alternating current sources as a target of the power conversion to be performed by the power converter circuit; and
		a control circuit configured to control operation of the power converter circuit in accordance with selection made by the setting unit,
	the signal bus including a plurality of signal lines respectively associated with multiple types of information to be shared by the plurality of the power converters, wherein
	the power converter for use as one of the plurality of the power converters includes a plurality of connection terminals, 
	the plurality of connection terminals are respectively associated with the multiple types of information, and
	the power conversion system further includes a connection circuit with a plurality of electrically conductive paths, each of the plurality of electrically conductive paths being configured to electrically connect together one connection terminal of the plurality of connection terminals and one signal line of the plurality of signal lines, the one connection terminal and the one signal line being associated with the same type of information out of the multiple types of information.

9.	(Cancelled)

10.	(Currently Amended) The power conversion system of claim [[9]]8, wherein
	the connection circuit is provided on the signal bus so as to be located between two power converters of the plurality of the power converters that are connected adjacent to the signal bus


11.	(Currently Amended) The power conversion system of claim [[9]]8, further comprising a storage battery, wherein
	the power converter circuit is configured to perform power conversion between DC power supplied from the storage battery and AC power supplied from any one of the multiple alternating current sources.

12.	(Currently Amended) The power conversion system of claim [[9]]8, further comprising a housing configured to house the plurality of the power converters and the signal bus.

13.	(Previously Presented) The power converter of claim 3, wherein
	the information includes a clock signal for synchronizing operations of the plurality of power converters with each other.

14.	(Previously Presented) The power converter of claim 4, wherein
	the information includes a clock signal for synchronizing operations of the plurality of power converters with each other.

15-18. 	(Cancelled)
19.	(Currently Amended) The power converter of claim [[2]]1, wherein
	
	the control circuit is configured to, when the power converter serves as the master device, output a control signal to the one slave device or the plurality of slave devices, and
	the control control the operation of the power converter circuit 

20.	(Currently Amended) The power converter of claim [[3]]2, wherein
	
	the control circuit is configured to, when the power converter serves as the master device, output a control signal to the one slave device or the plurality of slave devices, and
	the control control the operation of the power converter circuit 



Reasons for Allowance

4.	Claims 1-5, 7-8, 10-14 and 19-20, renumbered as 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 13-14 and 19-20, renumbered as 1-9; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A power converter for use as one of a plurality of power converters that form parts of a power conversion system, each of the plurality of power converters being configured to perform power conversion on AC power, the power conversion system being connected to a power grid of multi-phase power that is a combination of multiple alternating current sources with mutually different phases, the power converter comprising: a power converter circuit configured to perform power conversion between either DC power or AC power and AC power supplied from any of the multiple alternating current sources; a setting unit configured to select one of the multiple alternating current sources as a target of the power conversion to be performed by the power converter circuit; and a control circuit configured to control operation of the power converter circuit in accordance with selection made by the setting unit, wherein one of the plurality of power converters serves as a master device and the rest of the plurality of power converters, other than the power converter serving as the master device, serves as one slave device or a plurality of slave devices, and the control circuit is configured to, when the power converter serves as the master device, suspend the operation of the power converter circuit and output a suspend instruction to the one slave device or the plurality of slave devices based on detecting an error, or when the power converter serves as either the one slave device or one of the plurality of slave devices, suspend the operation of the power converter circuit based on receiving the suspend instruction from the master device”. As recited in claims 1-5, 13-14 and 19-20, renumbered as 1-9.
Claim 7, renumbered as 10; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A power converter for use as one of a plurality of power converters that form parts of a power conversion system, each of the plurality of power converters being configured to perform power conversion on AC power, the power conversion system being connected to a power grid of multi-phase power that is a combination of multiple alternating current sources with mutually different phases, the power converter comprising: a power converter circuit configured to perform power conversion between either DC power or AC power and AC power supplied from any of the multiple alternating current sources; a setting unit configured to select one of the multiple alternating current sources as a target of the power conversion to be performed by the power converter circuit; and a control circuit configured to control operation of the power converter circuit in accordance with selection made by the setting unit, wherein one of the plurality of power converters serves as a master device and the rest of the plurality of power converters, other than the power converter serving as the master device, serves as one slave device or a plurality of slave devices, the control circuit is configured to, when the power converter serves as the master device, output a control signal to the one slave device or the plurality of slave devices, and the control circuit is configured to, when the power converter serves as the one slave device or one of the plurality of slave devices, control the operation of the power converter circuit in accordance with the control signal supplied from the master device”. As recited in claim 7, renumbered as 10.
Claims 8 and 10-12, renumbered as 11-14; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A power conversion system comprising: a plurality of power converters; and a signal bus electrically connected to each of the plurality of the power converters, each of the plurality of power converters being configured to perform power conversion on AC power, the power conversion system being connected to a power grid of multi-phase power that is a combination of multiple alternating current sources with mutually different phases, a power converter for use as one of the plurality of power converters comprising; a power converter circuit configured to perform power conversion between either DC power or AC power and AC power supplied from any of the multiple alternating current sources; a setting unit configured to select one of the multiple alternating current sources as a target of the power conversion to be performed by the power converter circuit; and a control circuit configured to control operation of the power converter circuit in accordance with selection made by the setting unit, the signal bus including a plurality of signal lines respectively associated with multiple types of information to be shared by the plurality of the power converters, wherein the power converter for use as one of the plurality of the power converters includes a plurality of connection terminals, the plurality of connection terminals are respectively associated with the multiple types of information, and the power conversion system further includes a connection circuit with a plurality of electrically conductive paths, each of the plurality of electrically conductive paths being configured to electrically connect together one connection terminal of the plurality of connection terminals and one signal line of the plurality of signal lines, the one connection terminal and the one signal line being associated with the same type of information out of the multiple types of information”. As recited in claims 8 and 10-12, renumbered as 11-14.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839